583 So. 2d 823 (1991)
L.L., a Child, Petitioner,
v.
James WOOLSEY, Superintendent of the Duval Regional Juvenile Detention Center, Respondent.
No. 91-636.
District Court of Appeal of Florida, First District.
August 21, 1991.
Louis O. Frost, Jr., Public Defender, and Ward L. Metzger, Asst. Public Defender, Jacksonville, for petitioner.
Robert A. Butterworth, Atty. Gen. and Gypsy Bailey, Asst. Atty. Gen., Tallahassee, for respondent.
PER CURIAM.
Petitioner, a juvenile, seeks a writ of habeas corpus to challenge his detention for criminal contempt of court. We deny the petition in accordance with our recent decision in T.T. v. State, 583 So. 2d 736 (Fla. 1st DCA 1991). We certify conflict with T.D.L. v. Chinault, 570 So. 2d 1335 (Fla. 2d DCA 1990).
SHIVERS and ERVIN, JJ., and WENTWORTH, Senior Judge, concur.